12-322
Joubert v. N.Y.C. Dep't of Educ.


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY
ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the 17th
day of April, two thousand thirteen.

PRESENT: JOHN M. WALKER, JR.,
               DENNY CHIN,
                    Circuit Judges,
               JANE A. RESTANI,
                    Judge.*

- - - - - - - - - - - - - - - - - - - - -x

WILDIE JOUBERT,
                      Plaintiff-Appellant,

                      -v-                                 12-322-cv

NEW YORK CITY DEPARTMENT OF EDUCATION,
               Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:               Wildie Joubert, pro se, Brooklyn,
                                       New York.



       *
          The Honorable Jane A. Restani, of the United States
Court of International Trade, sitting by designation.
FOR DEFENDANT-APPELLEE:        Marta Soja Ross, Edward F.X. Hart,
                               Assistant Corporation Counsels, for
                               Michael A. Cardozo, Corporation
                               Counsel of the City of New York,
                               New York City Law Department, New
                               York, New York.

          Appeal from the United States District Court for the

Eastern District of New York (Cogan, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-appellant Wildie Joubert, proceeding pro se,

appeals from a judgment entered December 21, 2011, pursuant to

the district court's December 20, 2011 memorandum decision and

order.   This order granted defendant-appellee New York City Board

of Education's motion for summary judgment and dismissed

Joubert's claims of employment discrimination, hostile work

environment sexual harassment, and retaliation in violation of

Title VII of the Civil Rights Act of 1964 ("Title VII"), 42

U.S.C. § 2000e et seq., and the Age Discrimination in Employment

Act ("ADEA"), 29 U.S.C. § 621 et seq.   We assume the parties'

familiarity with the underlying facts, the procedural history,

and the issues on appeal.

          We review the district court’s grant of summary

judgment de novo, construing the evidence and drawing all factual


                                 2
inferences in Joubert's favor.    Miller v. Wolpoff & Abramson,

LLP, 321 F.3d 292, 300 (2d Cir. 2003).    After an independent

review of the record, we conclude that defendant-appellee was

entitled to summary judgment for substantially the reasons set

forth by the district court in its thorough and well-reasoned

opinion.

           We have considered all of Joubert's remaining arguments

and find them to be without merit.     Accordingly, we AFFIRM the

judgment of the district court.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                   3